                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

UNITED STATES OF AMERICA

VS.                                  3:15-CR-00184–03-BRW

DOMINIQUE EUGENE LUCAS

                                   ORDER TO PRODUCE

       On September 3, 2019, an Notice of Resentencing was entered setting Dominique

Lucas’s sentencing hearing for 10 a.m., Friday, October 18, 2019 in Nashville, Tennessee.1

Yesterday, it was brought to my attention that Mr. Lucas is in BOP custody at FCI Beckley in

West Virginia.

       Accordingly, the United States Marshals Service is ordered to produce defendant

Dominique Lucas, for the scheduled sentencing hearing at 10:00 a.m. on Friday, October 18, 2019.

       At the conclusion of the sentencing hearing, Mr. Lucas may be returned to the authorities

as deemed appropriate.

       IT IS SO ORDERED this 16th day of October, 2019.


                                                   Billy Roy Wilson
                                                   UNITED STATES DISTRICT JUDGE




       1
        Doc. No. 335.
